                       Case 1:21-mj-00015-SAB Document 6 Filed 03/01/21 Page 1 of 2
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                           Page 1 of        2          Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                    FILED
                                                                                                                  Mar 01, 2021
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT OF CALIFORNIA


UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:21-mj-00015-SAB
DUNYADAR GASANOV,                                                         )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT – District of Massachusetts (Springfield Division)
                                                                                              Place

      300 State Street, Room 1-120, Springfield, Massachusetts 01105

      on                                      MARCH 19, 2021 (time to be determined)
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




The defendant shall contact the U.S. District Court – District of Massachusetts in Springfield, Massachusetts and
place himself on calendar no later than March 19, 2021 for arraignment.



(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY           US MARSHAL)
                                                                2       2
         Case 1:21-mj-00015-SAB Document 6 Filed 03/01/21 Page 2 of 2


               DUNYADAR GASANOV




X



    3/1/2021

                                BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
